DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 08/09/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, 13, 15-17, 19, 24, 26, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Kaleta et al (USP 5,618,522 A) and further in view of Rieth et al (USP 9,458,414 B2).
Wlaschin disclosed an oral [title] moisturizing composition (e.g., reduce symptom associated with xerostomia or dry mouth; composition affecting hydration loss) that also decolonized mammalian oral tissue (e.g., composition that contacted oral tissue) [abstract]. As per Wlaschin, a significant segment of the population suffers from xerostomia (dry mouth) [col 1, lines 22-23], and as such, it is extremely important [col 1, lines 60-63] that oral treatment regiments address both the reduction of microorganisms (plaque removal and reduction of opportunistic organisms in the oral cavity), and xerostomia, which is influenced by hydration [col 7, lines 38-40]. 
Wlaschin’s composition comprised:
edible vegetable oils [col 12, lines 14-15] in an amount of at least 30 % [col 33, lines 9-13]; significant amounts of water (e.g., at least 20 wt. %; e.g., 87.8 % water disclosed in the example formulations of Table 3) [col 32, lines 1-2]; nonionic surfactants, generally, [col 29, line 63] (0.1 to 10 wt. % disclosed at [col 28, lines 30-38]); 1.6 % xanthan gum (e.g., polymeric viscosity modifier) [Table 3, Example Formulation # 1].
The composition was formulated as an oil-in-water emulsion [col 8, lines 5-7], with a pH of 3-8 [col 11, lines 16-26].
	Wlaschin generally taught nonionic surfactants [col 29, line 63]; however, did not specifically teach a polyglycerol ester, as recited in claim 24, and as further limited, in claim 3, to polyglyceryl-10 stearate. Wlaschin generally taught thickening agents as ingredients useful in physically formulating dosage forms [col 33, lines 37-50]; however, did not specifically disclose ethyl cellulose, as recited in claim 24. 
Kaleta taught o/w emulsions [abstract] comprising polyglyceryl-10-stearate, in order to form the emulsion [col 9, lines 20-25 and 41].
It would have been prima facie obvious to one of ordinary skill in the art to include polyglyceryl-10-stearate within Wlaschin, as taught by Kaleta. An ordinarily skilled artisan would have been motivated to formulate the emulsion, as taught by Kaleta [col 9, lines 20-25 and 41]. In the instant case, it is prima facie obvious to select polyglyceryl-10-stearate for incorporation into an oil-in-water emulsion based on its recognized suitability for its intended use as an emulsion-forming agent, as taught by Kaleta [Kaleta; [col 9, lines 20-25 and 41]. See MPEP 2144.07.
The combined teachings of Wlaschin and Kaleta did not teach ethyl cellulose, or amounts thereof, as recited in claim 24.
Rieth taught o/w emulsions [col 24, lines 9-13; col 28, line 5], formulated as oral care products [col 36, lines 26-27], and comprising thickening agents (e.g., ethyl cellulose) [col 14, line 41] in amounts of 0.1 % to 30 % [col 15, lines 7-10], in order to adjust the rheological properties of the composition [col 13, lines 63-64]. 
Since Wlaschin generally taught thickening agents, it would have been prima facie obvious to one of ordinary skill in the art to include ethyl cellulose within Wlaschin, as taught by Rieth. An ordinarily skilled artisan would have been motivated to include an ingredient useful in adjusting rheological properties, as taught by Rieth [Rieth; col 13, lines 63-64]. In the instant case, it is prima facie obvious to select ethyl cellulose for incorporation into an oil-in-water emulsion based on its recognized suitability for its intended use as a thickening agent, as taught by Rieth [Rieth; col 14, line 41].
An ordinarily skilled artisan would have been motivated to include ethyl cellulose at 0.1 to 30 %, because at those amounts, the ingredient acts as a thickening agent, as taught by Rieth.
Claim 24 recites 5-30 % plant based oil; 70-95 % aqueous phase; 0.1-2 % surfactant; 0.05-3 % viscosity modifier; pH of 4.5-9.5.
Claim 28 recites the viscosity modifier present at not less than 0.2 %. 
Claim 33 recites at least 2 % ethyl cellulose; 0.5-0.7 % hydroxypropyl guar or xanthan gum. 
Wlaschin disclosed edible vegetable oils in an amount of at least 30 %; significant amounts of water (e.g., at least 20 wt. %; e.g., 87.8 % water disclosed in the example formulations of Table 3); nonionic surfactants, generally, (0.1 to 10 wt. % disclosed at [col 28, lines 30-38]); 1.6 % xanthan gum (e.g., polymeric viscosity modifier) [Table 3, Example Formulation # 1]; pH of 3-8. 
Rieth disclosed the viscosity modifier (e.g., ethyl cellulose) at 0.1 % - 30.0 %.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Wlaschin, in view of Kaleta and Rieth, reads on claims 3, 24, 26, 28 and 33.
Claim 2 is rendered prima facie obvious because Wlaschin disclosed fumed silica [col 31, line 56].
Claim 2 recites the viscosity modifier at not less than 0.5 %. 
Wlaschin disclosed 1.6 % viscosity modifier, and Rieth disclosed 0.1 % - 30.0 % viscosity modifier, as previously discussed. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 10 is rendered prima facie obvious because Wlaschin disclosed sweeteners [col 17, line 3].
Claim 11 is rendered prima facie obvious because Wlaschin disclosed aloe vera [Table 1].
Claim 13 is rendered prima facie obvious because Wlaschin disclosed enhancer components, including sugar, at not greater than 20 % [col 25, line 38 to col 26, line, 3].
Claim 15 is rendered prima facie obvious because Wlaschin did not disclose a quaternary antimicrobial compound as a required ingredient.
Claim 16 is rendered prima facie obvious because Wlaschin disclosed [col 11, lines 41-49] a viscosity of at least 10,000, or in excess of 50,000, cps.
Regarding claim 16, the originally filed application [0047] disclosed that sprayable compositions have a viscosity of not greater than 80,000 cps. 
Wlaschin disclosed [col 11, lines 41-49] a viscosity of at least 10,000, or in excess of 50,000, cps. Therefore, it appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical (sprayable) and chemical properties. This is because the originally filed application [0047] disclosed that sprayable compositions have a viscosity of not greater than 80,000 cps, and Wlaschin disclosed [col 11, lines 41-49] a viscosity of at least 10,000, or in excess of 50,000, cps.
Claim 17 is rendered prima facie obvious because Wlaschin disclosed [col 17, lines 23-27] physically stable compositions at 25 º C.
Claim 19 is prima facie obvious over Wlaschin’s teachings.
Regarding claim 19, the originally filed application [0054] disclosed that a composition can decrease hydration loss in a mouth of a user where the composition was applied to the mouth, when compared to a mouth without the composition applied thereto.
Wlaschin disclosed applying the moisturizer composition to a patient’s oral tissue [col 7, line 55; col 8, line 67; col 34, lines 30-40; claim 15].
Therefore, it appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties. This is because the originally filed application [0054] disclosed that a composition can decrease hydration loss in a mouth of a user where the composition was applied to the mouth, and Wlaschin disclosed applying the moisturizer composition to a patient’s oral tissue [col 7, line 55; col 8, line 67;col 34, lines 30-40; claim 15].
Claims 26 and 28 are rendered prima facie obvious over the combined teachings of Wlaschin and Rieth.
Claim 26 recites xanthan gum at 0.5 to 0.7-weight %. 
Claim 28 recites viscosity modifiers present at not less than 0.2 weight percent. 
Rieth disclosed 0.1 % - 30.0 % viscosity modifier, as previous discussed. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 08/09/22 have been fully considered but they are not persuasive.
Applicant argued unexpected results, as detailed in the Declaration under 37 C.F.R. 1.132, submitted 12/06/18, and as captured by the present claims.
The Examiner maintains that the Applicant’s allegations of an unexpected result are not found persuasive (see the Examiner’s response to the Applicant’s arguments; Non-Final Office actions dated 3/31/20 and 1/8/21).

Applicant requested rejoinder of withdrawn claims 12, 14 and 19.
The Examiner responds that no claims are allowed. Claims 12, 14 and 19 stand withdrawn.

Claims 6-8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Kaleta et al (USP 5,618,522 A), further in view of Rieth et al (USP 9,458,414 B2) and further in view of Bromley et al (US 2005/0281772 A1).
The 35 U.S.C. 103  rejection over Wlaschin, Kaleta and Rieth was previously disclosed.
Regarding claim 6, Wlaschin did not specifically disclose the instantly elected coconut oil. Additionally, Wlaschin did not disclose fish oil, as recited in claim 30.
However, Wlaschin generally disclosed [col 32, lines 54-57] natural oils, including olive, cottonseed, peanut, corn, sesame, safflower, soybean oils, and the like. 
Meanwhile, Bromley taught oil-in-water emulsions [0008], for oral administration [0013 and claim 36], comprising coconut and fish oils as natural oils suitable for consumption by a subject [0070]. Said oils were comprised at 1-95 % or more [0071].
Since Wlaschin generally disclosed natural oils, it would have been prima facie obvious to one of ordinary skill in the art to include coconut and fish oils within the teachings of Wlaschin, as taught by Bromley. An ordinarily skilled artisan would have been motivated to include natural oils suitable for consumption by a subject [Bromley; 0070].
Claims 7-8 are rendered prima facie obvious over the combined teachings of Wlaschin and Bromley. 
Claim 7 recites 10-25 % edible plant based oil. 
Claim 8 recites 15-22 % edible plant based oil. 
Wlaschin, while not silent the amounts of edible vegetable oils (e.g., Wlaschin disclosed edible vegetable oils in an amount of at least 30 %), was not specific the instantly recited amounts. 
However, Bromley taught [0070] that these ingredients were useful at 1-95 or more %, an amount that overlaps that which is instantly recited. These ingredients, and amounts thereof, are recognized to have different effects (e.g., Bromley taught natural oils as forming the oil phase of the emulsion [0070-0071]) with changing amounts used. Thus, the general condition is known, and the amounts of these ingredients are recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the edible vegetable oil present in Wlaschin’s composition, as taught by Bromley. Furthermore, a prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 08/09/22 have been fully considered but they are not persuasive.
Applicant argued that Bromley does not cure the deficiencies of Wlaschin.
The Examiner disagrees that Wlaschin is deficient.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Kaleta et al (USP 5,618,522 A), further in view of Rieth et al (USP 9,458,414 B2) and further in view of Hunter et al (USP 6,159,459).
The 35 U.S.C. 103 rejection over Wlaschin, Kaleta and Rieth was discussed above. 
Additionally, Wlaschin generally disclosed [col 33, line 49] lubricants. 
However, Wlaschin did not specifically disclose that the composition increased lubricity or lubriciousness, as recited in claim 20.
Hunter disclosed [abstract] an oral lubricant (beta-glucan polymer) having particular usefulness for alleviating the symptoms of xerostomia. As per Hunter [col 1, lines 16-22], xerostomia, in which the salivary glands do not produce sufficient quantities of saliva, causes discomfort which can in some cases be quite severe. Without saliva, the mouth burns and the throat and tongue can undergo radical changes. Teeth can decay rapidly and the tongue can become smooth, cracked and vulnerable to infection. As such, [col 2, lines 13-23], it is most desirable to have an oral lubricating composition for human use, to relieve the discomforts and inconveniences incurred by xerostomia and dryness of the mouth. 
Hunter’s composition [col 2, lines 13-23 and at lines 31-37] had rheological properties that were as close to the properties of natural salivary secretion as possible. Said composition exhibited improved lubricity, thereby providing long-term relief from the symptoms of xerostomia or dry mouth. 
Since Wlaschin generally disclosed lubricants, it would have been prima facie obvious to one of ordinary skill in the art to include Hunter’s lubricant within Wlaschin. An ordinarily skilled artisan would have been motivated because Wlaschin disclosed that a significant segment of the population suffer from xerostomia, and that it is extremely important to address the reduction of xerostomia (previously discussed). Further, Hunter’s composition had rheological properties that were as close to the properties of natural salivary secretion as possible. Said compositions exhibited improved lubricity, thereby providing long-term relief from the symptoms of xerostomia or dry mouth. 

Response to Arguments
Applicant's arguments filed 08/09/22 have been fully considered but they are not persuasive.
Applicant argued that Hunter does not cure the deficiencies of Wlaschin.
The Examiner disagrees that Wlaschin is deficient.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Kaleta et al (USP 5,618,522 A), further in view of Rieth et al (USP 9,458,414 B2) and further in view of Rudy et al (USP 4,971,782 A).
	The 35 U.S.C. 103 rejection over Wlaschin, Kaleta and Rieth was previously discussed. Additionally, Wlaschin disclosed [col 21, lines 54-57] hydrogen peroxide stabilizing components. Formulation as a toothpaste was disclosed [col 22, line 41].
	However, Wlaschin did not specifically disclose calcium chloride, as recited in claim 31.
	Rudy disclosed [abstract] compositions (toothpaste) for treating oral bacteria in the mouth, comprising a peroxide and a peroxide stabilizer. Calcium chloride [col 5, lines 32-44] was disclosed to act in stabilizing the composition, by absorbing any existing water either present in, or contacted with, the composition, in order to prevent breakdown of the peroxide.
Since Wlaschin disclosed oral care formulations comprising hydrogen peroxide stabilizing components, it would have been prima facie obvious to one of ordinary skill in the art to include calcium chloride, as taught by Rudy. An ordinarily skilled artisan would have been motivated to stabilize the composition by absorbing any existing water either present in, or contacted with, the composition, in order to prevent breakdown of the peroxide, as taught by Rudy [Rudy; col 5, lines 32-44].

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive.
Applicant argued that Rudy does not cure the deficiencies of Wlaschin.
The Examiner disagrees that Wlaschin is deficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612